407 F.2d 855
UNITED STATES of America, Appellee,v.William R. REID, Jr., Appellant.
No. 12871.
United States Court of Appeals Fourth Circuit.
Argued March 6, 1969.
Decided March 13, 1969.

Paul T. McHenry, Jr., Towson, Md., for appellant.
Paul R. Kramer, Asst. U. S. Atty. (Stephen H. Sachs, U. S. Atty., and Stephen D. Shawe, Asst. U. S. Atty., on brief), for appellee.
Before SOBELOFF, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
Tried by a jury on a two-count indictment charging him with counterfeiting, 18 U.S.C. § 472, William Ralph Reid, Jr., was acquitted on one and convicted on the other count. Appealing, he assigns two grounds for his contention that the conviction should be set aside. They are that the evidence was not sufficient to warrant the verdict of guilty, and that the District Court in receiving in evidence certain damaging statements of the accused ignored the Miranda rule, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694, 10 A.L.R. 3d 974 (1966).


2
The record gives no substantiation to these charges, nor any other basis for overriding the judgment on review.


3
Affirmed.